JUSTICE EID,
concurring in the judgment in part and concurring in part.
T47 The majority acknowledges that the 2002 rule change was meant to narrow the seope of discovery as a matter of right from material relevant to the "subject matter" of the litigation to that relevant to the "claims and defenses" raised in the litigation.1 Ma. op. at 1190. But it ultimately finds this distinction to be entirely unhelpful in determining what discovery should be permitted, and leaves the distinction out of its analytical framework for determining the appropriate seope of discovery. Because, in my view, the distinction is not only helpful but forms the cornerstone of the discovery inquiry, I respectfully concur in the judgment only as to Part III.A. of the majority's opinion.
1 48 The majority puts little weight on the distinction between "claims and defenses" and the "subject matter" of the litigation because it is hard to draw and may have "little meaning." Maj. op. at 1190. I disagree on both points. As to the first, the majority appears to concede that there has been no flood of litigation over the distinction, as it cites to a law review article for the proposition that no such flood has occurred. Maj. op. at 1196 n. 10. On the second point, this very case shows that the distinction can be drawn. Moreover, far from having "little meaning," the distinction forms the centerpiece of the 2002 rule change.
*1201149 Here, DCP sought discovery as to contracts that are not the basis of its breach of contract claims in the complaint. Indeed, the trial court determined that DCP "was after other wells and other contracts." (Emphasis added). The court reasoned that DCP "already told you [Anadarko] in the complaint they're hunting. And they get to because they get to add other allegations." (Emphasis added). Later, the court reiterated that the discovery sought "additional contracts that were breached," but reasoned, erroneously, that breaches of these additional contracts would be part of the "same claim." Cf. Rickman v. Cone Mills Corp., 129 F.R.D. 181, 185 n. 6 (D.Kan.1989) (noting that an amendment that adds a breach of an independent contract constitutes a new claim for statute of limitations purposes) (citing 6 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1497 at 489-90 (2d ed.1989)). Under a straightforward reading of Rule 26(b)(1), DCPs discovery requests exceeded the "claims and defenses" raised in the action, and therefore the district court abused its discretion in compelling production absent a finding of "good cause." Indeed, the district court's "hunting" statement runs directly counter to the 2002 rule change, which was designed to "signal{ ] to the parties that they have no entitlement to discovery to develop new claims or defenses that are not already identified in the pleadings." Fed.R.Civ.P. 26 advisory committee's notes (2000) (emphasis added).
150 Despite the relative ease of drawing the distinction between "claims or defenses" and the "subject matter" of the litigation in this case, the majority stresses the difficulty of drawing the distinction as a general matter. It blames the rule for its failure to "explain the difference between discovery relevant to a 'claim or defense' and that relevant to the 'subject matter."" Maj. op. at 38. It suggests that the advisory committee notes show that the rule change did not mean to focus on the distinction, but rather adopted a "practical approach" that focused on the needs of the litigation. Id. In the end, it abandons the distinction altogether. Instead, district courts are to take an active role in managing discovery disputes and should apply the cost-benefit factors of Rule 26(b)(2)(F) in that regard. Id. at 35 ("Hence, we hold that, to resolve a dispute regarding the proper scope of discovery in a particular case, the trial court should, at a minimum, consider the cost-benefit and proportionality factors set forth in CR.C.P. 26(b)(@Q)(F).").
4 51 As an initial matter, the majority errs by suggesting that the advisory committee notes considered the distinction between "claims and defenses" and "subject matter" to be unimportant or impractical. On the contrary, the notes plainly state: "The Committee intends that the parties and the court Focus on the actual claims and defenses involved in the action." Fed.R.Civ.P. 26 advisory committee's notes (2000) (emphasis added). As discussed in part above, "[the rule change signals to the court that it has the authority to confine discovery to the claims and defenses asserted in the pleadings, and signals to the parties that they have no entitlement to discovery to develop new claims or defenses that are not already identified in the pleadings." Id. The notes identify the problem the change was designed to address-namely, requests for "large quantities of discovery" justified on the basis of their relation to the subject matter of the ligation. Id. Thus, "[ujnder the amended provisions, if there is an objection that discovery goes beyond material relevant to the parties' claims or defenses, the court would become involved to determine whether the discovery is relevant to the claims or defenses and, if not, whether good cause exists for authorizing it so long as it is relevant to the subject matter of the action." Id. (emphasis added).
152 As the language of the 2002 rule change and the accompanying advisory committee notes make clear, the idea behind the change was to instruct district courts and parties to consider whether, as an initial matter, discovery based on claims and defenses would be sufficient. If so, discovery would come to an end. If not, the court must consider whether there is good cause to go further. The majority's analytical framework skips this first important step. And by skipping this first step, the framework loses sight of the purpose of the change-that is, to limit, where possible, discovery to claims and defenses, and, in the process, reduce *1202burdensome discovery requests. Of course, as the majority points out, the rule change was intended to encourage judicial management of discovery. Maj. op. at 1196. But the change also defined the goal of that management-that is, to limit discovery to claims and defenses where possible.
T 53 The majority's substitute focus on the cost-benefit factors listed in Rule 26(b)(2)(F) simply highlights the problem. Rule 26(b)(2) sets limits on, inter alia, the number of depositions, interrogatories, and requests for production that may be taken or served. Subsection (b)(2)(F) lists cost-benefit factors that should be considered in determining whether there is good cause for exceeding those limits. But the cost-benefit factors do not substitute for the limits themselves or render them meaningless. Similarly, even if, as the majority suggests, the factors listed in subsection (b)(2)(F) might inform whether there is good cause to go beyond discovery related to claims and defenses, they do not replace that limitation or render it meaningless. In sum, the factors merely inform whether there is good cause to depart from the limitations, but do not define the scope or limitations themselves.
T 54 In the end, I agree with the majority that the rule change was designed to encourage judicial management of discovery. But judicial management alone is not enough; it is a means not an end. The district court's error here was not only a failure to manage discovery, as the majority concludes, maj. op. at 1197, but a failure to manage it in a way defined by Rule 26(b)(1), which makes a distinction between "claims and defenses" on the one hand and the "subject matter" of the litigation on the other. Accordingly, I respectfully concur only in the result reached by the majority as to Part IILA. Based on the majority's recognition that title opinions are generally privileged, although subject to case-by-case review, I join Part IIL.B. of the opinion.
I am authorized to state that Justice COATS joins in the concurrence in the judgment in part and the concurrence in part.

. Under the former version of Rule 26(b)(1), parties were entitled to discover any matter relevant to the "subject matter" of the litigation. The rule now states that "parties may obtain discovery regarding any matter, not privileged, that is relevant to the claim or defense of any party.... For good cause, the court may order discovery of any matter relevant to the subject matter involved in the action." C.R.C.P. 26(b)(1).